Exhibit 10.35

 

FIRST AMENDMENT TO
ESI EXCESS PENSION PLAN

 

This First Amendment to ESI Excess Pension Plan (“Plan”) is adopted by
ITT Educational Services, Inc. (“ESI”).

 

A.           ESI originally established the Plan effective June 9, 1998.

 

B.             ESI now wishes to amend the Plan as permitted under Section 10.01
of the Plan.

 

Recitals

 

Amendment

 

Effective January 1, 2003, Article VII of the Plan is amended as follows:

 

ARTICLE VII

BENEFIT CLAIMS PROCEDURES

 

Section 7.01.  General Procedure.  Claims for benefits under the Plan must be
made in writing to the Committee or its designee.  If a claim for benefits is
wholly or partially denied, the Committee or its designee will notify the
Claimant of the claim’s denial within a reasonable period of time.  The
Committee or its designee is authorized to develop more fully the Plan’s general
benefit claims procedures by establishing from time to time various rules and
procedures.

 

Within 60 days after the Claimant’s receipt of written notice of the claim’s
denial, the Claimant, or his duly authorized representative, may file a written
request with the Committee requesting a full and fair review of the denial of
the Claimant’s claim for benefits.  In connection with the Claimant’s appeal of
the denial of his claim for benefits, the Claimant may review pertinent
documents in the Committee’s possession and may submit issues and comments in
writing.  The Committee will make a decision on review promptly after receipt of
the Claimant’s request for review.  The decision on review will be in writing
and written in a manner calculated to be understood by the Claimant, will set
forth the specific reason or reasons for the decision, and will contain a
specific reference to the pertinent Plan provisions on which the decision is
based.  If the decision on review is not furnished to the Claimant within
60 days of receipt of the request for review, the claim will be deemed denied on
review.

 

Section 7.02.  Special Procedure for Certain Disability Claims.  If a Claimant
requests a benefit on account of disability, the Claimant is not a participant
in ESI’s long-term disability plan, and the claim for the benefit is denied,
special rules apply.  In this situation, the Committee must notify the Claimant
of the denial within 45 days after the claim for benefits is filed.  This time
period may be extended twice by 30 days if the Committee:  (1) determines that
the extension is required due to matters beyond its control and (2) notifies the
Claimant of the circumstances requiring the extension of time and the date by
which it expects to render a decision.  If such an extension is necessary due to
the Claimant’s failure to submit the information necessary to decide the claim,
the notice of extension will specifically describe the required information, and
the Claimant will be afforded at least 45 days from receipt of the notice within
which to provide the specific information.  If the Claimant delivers the
requested information within the time specified, any 30 day extension period
will begin after the Claimant

 

A-5

--------------------------------------------------------------------------------


 

has provided that information.  If the Claimant fails to deliver the requested
information within the time specified, the Committee may decide a claim without
that information.

 

The Committee will send the Claimant a written statement explaining in detail
the reasons for the denial.  The written statement will explain the specific
reason(s) for the denial and:  (1) identify the Plan provision(s) on which the
denial is based; (2) identify any additional material or information needed to
complete the claim and why that information is necessary; (3) describe the Plan
procedures and time limits for appealing the denial, the Claimant’s right to
obtain information about those procedures, and the right to sue in federal
court; and (4) disclose any internal rule, guidelines, protocol or similar
criterion relied on in making the adverse determination (or state that the
information will be provided free of charge upon request).

 

The Claimant will then have the right to ask the Committee to review the denial
of the claim.  This request must be made in writing to the Committee within
180 days after the claim is denied.  The written request may be made by the
Claimant or his or her authorized representative.  The Committee will provide a
written decision to the Claimant within 45 days after the Committee receives the
Claimant’s signed, written request for review, unless special circumstances
require an additional period, up to 45 days, in which case the Committee will
notify the Claimant of the special circumstances and the date by which the
Committee expects to render its decision on review.  If an extension is
necessary due to the Claimant’s failure to submit the information necessary to
decide the appeal, the notice of extension will specifically describe the
required information, and the Claimant will be afforded at least 45 days from
receipt of the notice to provide the specified information.  If the Claimant
delivers the requested information within the time specified, the 45 day
extension of the appeal period will begin after the Claimant has provided that
information.  If the Claimant fails to deliver the requested information within
the time specified, the Committee may decide the appeal without that
information.

 

The following provisions apply to the right of appeal:  (1) the Claimant will
have the opportunity to submit written comments, documents, or other information
in support its appeal; (2) upon request, the Claimant will have access to all
relevant documents as described by applicable U.S. Department of Labor
regulations; (3) the review will take into account all information, whether or
not presented or available at the initial determination; (4) the initial
determination will not be afforded any deference; (5) the review will be
conducted by a person different from the person who made the initial
determination and who is not the original decisionmaker’s subordinate; (6) if
the decision is made on the grounds of a medical judgment, the Committee will
consult with a health care professional with appropriate training and
experience, and the health care professional will not be the individual who was
consulted during the initial determination or that person’s subordinate; and
(7) the Committee will provide the Claimant with the name of any medical or
vocational expert who advised the Plan with regard to the claim.

 

A notice that the request on appeal is denied will contain the following
information:  (1) the specific reason(s) for the appeal determination; (2) a
reference to the specific Plan provision(s) on which the determination is based;
(3) a statement disclosing any internal rule, guidelines, protocol, or similar
criterion relied on in making the adverse determination (or a statement that
this information will be provided free of charge upon request); (4) a statement
describing the Claimant’s right to bring a civil suit under federal law; (5) a
statement that the Claimant is entitled to receive upon request, and without
charge, reasonable access to or copies

 

A-6

--------------------------------------------------------------------------------


 

of all documents, records or other information relevant to the determination;
and (6) the statement “You or your plan may have other voluntary alternative
dispute resolution options, such as mediation.  One way to find out what may be
available is to contact your local U.S. Department of Labor Office and your
State Insurance Regulatory Agency.” Unless a Claimant receives a notice of a
claim or appeal decision within the time limits above, the Claimant should
proceed as if the claim or appeal has been denied.

 

Section 7.03.  Exhaustion of Remedy.  No Claimant may institute any action or
proceeding in any state or federal court of law or equity or before any
administrative tribunal or arbitrator for a claim for benefits under the Plan
until the Claimant has first exhausted the applicable procedure set forth in
this Article.

 

This First Amendment to ESI Excess Pension Plan is executed this 1st day of May,
2003.

 

 

 

 

ITT EDUCATIONAL SERVICES, INC.

 

 

 

 

 

 

 

By:

/s/ Nina F. Esbin

 

 

(Signature)

 

 

 

 

 

Nina F. Esbin

 

 

(Printed)

 

 

 

 

 

V.P., Human Resources

 

 

(Title)

 

A-7

--------------------------------------------------------------------------------